Silverman, J. (dissenting).
I would modify the order appealed from to the extent that I would grant plaintiff’s motion for partial summary judgment on the issue of liability only, and remand the matter for assessment of damages.
Plaintiff bought an insurance policy to insure against extra expense “caused by or resulting from strike” of air traffic controllers. The strike took place and plaintiff suffered the damage. The policy provided that there should be no liability until seven days from the commencement of the strike. Three days after commencement of the strike, in accordance with the orders of the President and Secretary of Transportation, all striking air traffic controllers were discharged; and it is therefore argued that the strike did not last seven days and that therefore there is no liability on the policy. I think this argument is fallacious.
It may be that for purposes of injunction against, or punishment of, the union or the employees, the strike terminated at the point at which the employer said it would not permit the employees to come back. But we are here concerned with the proper interpretation of a contract and the guiding rule of course is the intention of the parties and the reasonable expectations of the parties. The damage suffered by plaintiff, whether before or after the discharge of the employees because of the strike, was “caused by or resulting from strike” of the air traffic controllers. Within the meaning of the policy, there was an ongoing labor dispute and strike, even after the discharge of the employees. We take judicial notice of the fact that the employees continued to picket and, at least for some period, were unwilling to return to work. The whole country knew there was an air traffic controllers’ strike and that it was not just a three-day matter.
The policy provided that coverage would cease 12 hours after a new contract had been ratified by the air traffic controllers and approved by Congress. It may be that this will never happen. Whatever problems that may pose as to the maximum duration of the strike, it poses none as to the *415minimum duration of the strike — at least seven days. Incidentally it does not even necessarily follow that the strike must be deemed to continue indefinitely. Perhaps the strike and its effects ended within the contemplation of the parties when the airlines had adjusted to normal operations, i.e., normal and predictable in the existing situation. But that, it seems to me, goes to the issue of damages. The risk the parties were insuring against was extra expense caused or resulting from strike of the air traffic controllers. That risk materialized and unquestionably continued for more than a week. I think plaintiff is entitled to the protection it bargained for.
Sullivan, J. P., and Fein, J., concur with Asch, J.; Silverman and Lynch, JJ., dissent in an opinion by Silverman, J.
Order, Supreme Court, New York County, entered on December 14, 1981, modified, on the law, to the extent of granting plaintiff’s cross motion for summary judgment for all sums paid as premiums to defendant pursuant to the policy of insurance and otherwise affirmed, without costs and without disbursements.